—Two judgments, Supreme Court, New York County, both rendered on January 19, 1977, convicting defendant upon her pleas of guilty of the crimes of grand larceny in the third degree, and robbery in the third degree, unanimously affirmed. Application by appellant’s counsel to withdraw is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on this appeal. Concur—Evans, J. P., Fein, Lane, Lynch and Sandler, JJ.